Citation Nr: 1424892	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  12-06 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in Muskogee, Oklahoma


THE ISSUE

Entitlement to waiver of indebtedness for the payment of Montgomery GI Bill (Chapter 30) educational assistance benefits from March 2008 to December 2011, to include the validity of the debt created.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 
INTRODUCTION

The Veteran had active military service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Education Center in Muskogee, Oklahoma.  

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in Waco, Texas in October 2012.  A transcript of that hearing has been associated with the claims file.  The Veteran's appeal for education benefits remains under the jurisdiction of the Muskogee RO.  


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.  In this regard, the Board notes that there is no documentation of record clearly identifying the actual amount of indebtedness, identifying the educational term during which the indebtedness was incurred, or outlining how the indebtedness was calculated.  

In a November 2010 letter, the Veteran was notified that her educational assistance benefits had been terminated effective May 3, 2010, as a result of the assignment of a nonpunitive grade and that the termination of benefits resulted in an overpayment in the amount of $795.  In a November 2010 letter from the Debt Management Center (DMC), the incurrence of an overpayment in the amount of $795 was reiterated.  In an October 2011 letter from the DMC, the Veteran was informed that she had incurred an overpayment in the amount of $106.45.  In an October 2011 debt audit, it was determined that the Veteran had incurred an overpayment in the amount of $328.71.  In the January 2012 statement of the case, the Veteran was informed that she had incurred an overpayment in the amount of $741, of which two separate payments of $261.33 (totaling $522.66) were collected by the Department of Treasury, leaving a balance of $218.34.  However, it was also noted in the statement of the case that despite the fact that no additional money was collected, the Veteran's record currently reflected that she had no debt remaining.  

Before the Board can determine whether a debt was validly created, and if so, whether a waiver of indebtedness should be granted, a clear identification of the amount of the debt and the specific reasons for the creation of the debt must be of record.  The specific findings as to the actual amount of the original debt and the reasons for the creation of the original debt must be made before the Board renders a decision in this case.

Also, there is no documentation of record verifying the Veteran's dates of active service.  The evidence of record only shows that the Veteran entered service in September 1998, and it is unclear as to whether she is still an active duty service member or is currently in the Reserves.  Further, as noted above, it appears that the Veteran may have incurred at least part of her indebtedness as a result of an education term beginning in May 2010.  There is some indication from the record that the Veteran may have been on active duty for a portion of that term.  This could result in a waiver of indebtedness.  Therefore, service date documentation must be obtained before a decision is rendered in this case.  

Accordingly, the case is REMANDED for the following action:

1. Take appropriate measures to obtain documentation verifying the Veteran's active duty dates.

2. Make a formal finding as to the actual amount of the original debt and the reasons for the creation of the original debt.  Documentation in support of the specific findings regarding the amount of the original debt and reasons for the creation of the original debt must be associated with the claims file.  

3. Then, readjudicate the claim on appeal, as is listed on the title page of this Remand.  If the decision is adverse to the Veteran, issue a supplemental statement of the case (SSOC) and allow the appropriate time for response.  [The SSOC should contain all pertinent laws and regulations, including, but not limited to, the laws and regulations relevant to the creation of the educational benefits debt and the waiver of overpayment matters.]  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

